Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application is a division of application No. 15/434157 filed on Feb 16, now Pat No. 10,494021.  Examiner called Attorney- Yejin Kim who indicated that the current application is belonged to the second Embodiment which describes in the application’s specification at [0030]-[0035] of Pub No. 20200047797.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1-2, claim the subject matter of “…correct a curvature of the lane separation line that is obtained through the image processing, based on the maximum curvature that is estimated using the travel speed of the vehicle” is the invention of Application No. 15/434157 filed on Feb 16, now Pat No. 10,494021 which is division from the current application.  The Application No. 15/434157 was selected for embodiment one as shown in Fig.1.
The claims cite with “wherein the speed sensor detects, based on a travel speed of each of a plurality of preceding vehicles, one of an average value and a maximum value of the travel speeds of the plurality of preceding vehicles, as the target travel speed” is not shown in the 2nd embodiment of the described specification.  The specification (at [0037] and Fig.3) teaches that “the travel speed detecting circuit 11a calculates one of the average value and a maximum value of the travel speeds of a plurality of preceding vehicles based on the relative speed of the plurality of preceding vehicle received from the vehicle detecting circuit 42 of the image processing device 4 …” Thus, the speed sensor detects the travel speed of its own vehicle only.  
Examiner have searched for the 2nd Embodiment but the claims’ subject matter is on the 1st Embodiment and issue above.
Below are cited references that teach very close to the subject matter of the 2nd Embodiment as best understood

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki (20120215377) in view of Samukawa (20120271483).
Masayuki discloses a vehicle comprises vehicle’s speed sensor 606 which determines its vehicle speed, a camera 600 detects exterior environments with area specific such as road’s curvature indicating the degree of curve, yaw angle, and etc. (see at least [0069]-[0070]+, and ECU 610 receives the vehicle’s speed sensor and road’s environment for estimating an intra-lane target path with respect to the yaw angle and curvature of the road (see Fig.13 & Fig.14 & [0164]-[0170]+).
Masayuki fails to teach that the vehicle’s device detecting the plurality preceding vehicle’s speed.
Samukawa discloses a method and apparatus for recognizing shape of road for vehicles (see the abstract).  The apparatus comprises a computer 3 including an object recognition block 43 calculates a relative speed of preceding vehicles (see at least [0109]+.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Masayuki by including calculating a relative speed of preceding vehicles by an object recognition block as taught by Samukawa for improving correcting the curvature of the road which the vehicle traveling.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Franz (WO2008080606) discloses a system of determining a position based on a camera image, creates a positional description describing the identified circular arcs.
JP3743327B2 (Name of the Inventor not available) discloses a control system for a vehicle which travels while maintaining the vicinity of the center of the traveling lane.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662